DETAILED ACTION
Claims 1-21 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 25 March 2020 are accepted.
Information Disclosure Statement
The Pre-Grant Publication listed as item #4 does not exist as listed on the IDS filed 25 March 2020. It appears there is a typographic error in the publication number listed. Examiner believes the listed number “2012/2030723” is typographic error for “2012/0307233” which does have Boguslavskiy, et al. listed as inventors. While Examiner has not considered this reference as a part of the IDS because of the typographic error, Examiner has made the reference of record and considered it as US 2012/0307233 is now listed among the references included in the attached PTO-892 Notice of References Cited.
Claim Objections
Claims 10, 11, 16, and 19-21 are objected to because of the following informalities:
The claims recite “affects” a number of times when it is believed Applicant intended to recite “
Claim 10 “feature affects.”
Claim 11 “pattern density affects.”
Claim 16 “surrounding pattern density affects.”
Claim 19 “feature affects.”
Claim 20 “surrounding pattern density affects.”
Claim 21 “surrounding pattern density affects.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “an additional calibration model algorithm.” It is unclear what “additional” means in this context. Is the “first calibration model algorithm” of claim 1 an ‘additional’ model because it is in addition to the thickness model comprising the layer critical dimension values? Is the second calibration model algorithm an ‘additional’ model because it is not the first?
Dependent claim 16 is rejected for depending upon claim 15.
Claim 21 recites “additional calibrated layer thickness models” and “additional spatial area.” It is unclear what “additional” means in this context. Is the “first calibration model algorithm” of claim 1 an ‘additional’ model because it is in addition to the thickness model comprising the layer critical dimension values? Is the second calibration model algorithm an ‘additional’ model because it is not the first? Claim 21 fails to define “additional” because it is additional in comparison to what? Accordingly, a person of ordinary skill in the art would not be apprised of the full metes and bounds of claim 21 as currently recited.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A method for predicting a critical dimension of a layer being deposited onto a patterned substrate, the method comprising:
…
generating a layer critical dimension model based, at least in part, on the substrate patterning information and layer critical dimension values;
applying a first calibration model algorithm to the critical dimension model to calibrate the critical dimension model over a first spatial area defined by a first radius; and
applying a second calibration model algorithm to the critical dimension model to calibrate the critical dimension model over a second spatial area defined by a second radius, which is greater than the first radius.
Predicting the dimension is a mathematical calculation.
Generating the critical dimension model based on the input pattern is creating a mathematical model. A set of mathematical values in the form of a mathematical construct is a mathematical concept.
Applying the first and second calibration algorithms is an explicit recitation of mathematical calculations. The designation of respective first and second radius parameters as a part of the mathematical algorithms remain mathematical calculations. See further Specification ¶¶74, 75, and 78 equations 1-4.
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
receiving substrate patterning information for the patterned substrate;
Receiving the substrate patterning information is an abstract recitation of data gathering. Mere data gathering is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
2. The method of claim 1, wherein the substrate patterning information includes one or more feature dimensions and/or feature shapes of one or more features formed on or within the patterned substrate.
Specifying what information is received fails to further identify how the information is received and remains a generic recitation of data gathering.
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
3. The method of claim 2, wherein the substrate patterning information further includes a pattern density surrounding the one or more features formed on or within the patterned substrate.
Specifying what information is received fails to further identify how the information is received and remains a generic recitation of data gathering.
Claim 3 step 2B:

MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
4. The method of claim 3, wherein the one or more feature dimensions and/or feature shapes of the one or more features vary across the patterned substrate, and wherein variances in the one or more feature dimensions and/or feature shapes result in layer critical dimension differences across the patterned substrate.
Specifying what information is received fails to further identify how the information is received and remains a generic recitation of data gathering.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
5. The method of claim 4, wherein the one or more feature dimensions and/or the feature shapes vary across the patterned substrate as a function of substrate radius (R), feature critical dimension (CD), pitch (p) between features and/or pattern density (PD) surrounding the one or more features.
Specifying what information is received fails to further identify how the information is received and remains a generic recitation of data gathering.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The method of claim 1, wherein the critical dimension model is a layer thickness model and the layer critical dimension values are layer thickness measurement values.
A dimension value is a mathematical number. The layer thickness being derived from a measurement is still just a number.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
…
generating the layer thickness model based, at least in part, on the topography map and the plurality of layer thickness data points.
The layer thickness model is a mathematical construction of data values. A set of mathematical values is mathematical.
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
7. The method of claim 6, wherein said generating a layer thickness model comprises:
generating a topography map of the patterned substrate based, at least in part, on the substrate patterning information, wherein the topography map includes an arrangement of one or more features formed on or within the patterned substrate;
receiving the layer thickness measurement values, wherein the layer thickness measurement values include a plurality of layer thickness data points that correspond to the one or more features formed on or within the patterned substrate; and ….
The patterned substrate patterning information is the received information comprising mere data gathering discussed above. Forming the input data into a topography map remains a part of the input data gathering.
Receiving the layer thickness measurement values is a generic recitation of data gathering. The claim fails to specify how the measurements are taken or how they are received. Receiving the substrate patterning information in the form of layer thickness measurement values is an abstract recitation of data gathering. Mere data gathering is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
8. The method of claim 7, wherein the topography map further includes a pattern density surrounding the one or more features.
The patterned substrate patterning information is the received information comprising mere data gathering discussed above. Forming the input data into a topography map remains a part of the input data gathering.
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. The method of claim 6, wherein the first calibration model algorithm comprises a mathematical representation of the layer thickness at each location in a user defined grid, and wherein said applying the first calibration model algorithm comprises summing a constant multiplied with a selectable proximity function and locations of features within the user defined grid across the first radius, and adding a blanket layer thickness to a sum created by the summing.
The mathematical representation of layer thickness in a grid is mathematical.
Applying the algorithm by summing numbers and adding a blanket thickness number is an explicit recitation of mathematical calculations. Adding and summing are mathematical calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. The method of claim 6, wherein said applying the first calibration model algorithm generates a first calibrated layer thickness model that accounts for feature affects in a prediction of layer thickness.
The algorithm accounting for feature effects is a mathematical incorporation of respective parameters to mathematically account for respective features. The algorithm remains a mathematical algorithm.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
11. The method of claim 6, wherein said applying the second calibration model algorithm generates a second calibrated layer thickness model that accounts for surrounding pattern density affects in a prediction of layer thickness.
The algorithm accounting for pattern density effects is a mathematical incorporation of respective parameters to mathematically account for respective pattern density. The algorithm remains a mathematical algorithm.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 11 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 11 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 12 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
12. The method of claim 11, wherein the second calibration model algorithm comprises a linear bias model that derives a pattern density correction factor, which is linearly proportional to a pattern density surrounding the one or more features.
A linear bias model with a specified linear relationship is a recitation of a mathematical relationship in prose. This is an explicit recitation of math.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 13 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
13. The method of claim 11, wherein the second calibration model algorithm comprises an exponential bias model that derives a pattern density correction factor, which is proportional to a pattern density surrounding the one or more features through an exponential function.
An exponential bias model with a specified exponential function is a recitation of a mathematical function. This is an explicit recitation of math.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 13 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 13 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 14 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
14. The method of claim 6, further comprising determining if there are additional spatial areas of the layer thickness model that require calibration.
Calibration is applying the mathematical calibration algorithm. Determining whether or not additional mathematical calculations are required is a mathematical step of a mathematical algorithm.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claim 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 15 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
15. The method of claim 14, wherein if said determining determines that one or more additional spatial areas of the layer thickness model remain, the method further comprises:
applying an additional calibration model algorithm to the layer thickness model to calibrate the layer thickness model over an additional spatial area defined by a next largest radius; and
repeating said determining and said applying an additional calibration model algorithm until no additional spatial areas remain.
Applying a calibration model algorithm, and repeating applying of the algorithm is a recitation of mathematical calculations. The calibration model algorithm is a mathematical algorithm.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 15 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 15 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.



Claim 16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
16. The method of claim 15, wherein said applying the additional calibration model algorithm generates an additional calibrated layer thickness model that accounts for surrounding pattern density affects in a prediction of layer thickness.
Applying a calibration model algorithm, and repeating applying of the algorithm is a recitation of mathematical calculations. The calibration model algorithm is a mathematical algorithm. Further description of the mathematical algorithm remains a mathematical algorithm.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
…
converting the design data to a normalized format with locations specified on a user defined grid.
Converting the input data into a normalized format is a mathematical conversion of data values. A mathematical conversion of data values is a mathematical calculation which is itself a mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
17. The method of claim 6, further comprising:
obtaining inputs including design data and one or more calibrated layer thickness models; and ….
Obtaining inputs is a generic recitation of data gathering. Obtaining design data of an unspecified form and obtaining a mathematical layer thickness model is insignificant extra solution activity in the form of data gathering. Mere data gathering is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
MPEP 2106.05(d) states: “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” is well-understood, routine, and conventional when claimed in merely a generic manner.” Here, reciting “receiving” the substrate pattern information without specifying how the pattern information is received is a generic recitation which fails to specify how the pattern information is collected or received.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

18. The method of claim 17, further comprising applying the one or more calibrated layer thickness models to the converted design data ….
Applying the calibrated thickness model to the input data is performing the respective mathematical calculations of the calibrated thickness model. These mathematical calculations are a recitation of a mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… to generate output representing the layer thickness of the layer deposited onto the patterned substrate at each location on the user defined grid.
Outputting a mathematical result is insignificant extra solution activity. A limitation which amounts to no more than a generic recitation of outputting a result is insignificant extra solution activity. See MPEP §2106.05(g).
What the output represents is a mere recitation of a field of use for the calculated data. See MPEP §2106.05(h).
Claim 18 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B here is the same as step 2A(ii) above. See MPEP §§2106.05(g) and (h).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 19 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

19. The method of claim 18, wherein said applying the one or more calibrated layer thickness models comprises: applying a first calibrated layer thickness model generated by said applying the first calibration model algorithm to the layer thickness model over the first spatial area; wherein the first calibrated layer thickness model accounts for feature affects in the output representing the layer thickness.
Applying the mathematical calibrated layer thickness models is a recitation of performing corresponding mathematical calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 19 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
20. The method of claim 18, wherein said applying the one or more calibrated layer thickness models comprises: applying a second calibrated layer thickness model generated by said applying the second calibration model algorithm to the layer thickness model over the second spatial area; wherein the second calibrated layer thickness model accounts for surrounding pattern density affects in the output representing the layer thickness.
Applying the mathematical calibrated layer thickness models is a recitation of performing corresponding mathematical calculations.
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 21 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
21. The method of claim 18, wherein said applying the one or more calibrated layer thickness models comprises: applying one or more additional calibrated layer thickness models generated by applying one or more additional calibration model algorithms to the layer thickness model over one or more additional spatial areas; wherein the one or more additional calibrated layer thickness models account for surrounding pattern density affects in the output representing the layer thickness.
Applying the mathematical calibrated layer thickness models is a recitation of performing corresponding mathematical calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 21 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 21 step 2B:

Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, and 17-21 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 2018/0096905 A1 Burns, et al. [herein “Burns”] (cited in IDS dated 25 March 2020).
Claim 1 recites “1. A method for predicting a critical dimension of a layer being deposited onto a patterned substrate.” Burns paragraph 31 disclose “deviations in film thickness height include but are not limited to: lithographic CD (critical dimension) changes due to reflectivity, lithographic focus control, etch depth, and subsequent deposition processes. … film thickness control over topography.” Thickness height including a critical dimension is a critical dimension of a layer being deposited.
Burns figure 1 discloses a “planarization prediction (130).” See also Burns paragraph 94 et seq. Burns paragraph 44 states “simulation and knowledge of film thickness over feature topography.” Simulation of film thickness is prediction of a corresponding thickness critical dimension.
Claim 1 further recites “the method comprising: receiving substrate patterning information for the patterned substrate.” Burns paragraph 96 discloses “The design data file is converted to a ‘normalized’ file format (e.g., text file) with trench locations on a chosen input grid.” The trench location information is respective substrate patterning formation.
Claim 1 further recites “generating a layer critical dimension model based, at least in part, on the substrate patterning information and layer critical dimension values.” Examiner is See MPEP §2111.01. In particular, Examiner is interpreting the “layer critical dimension model” as a model of a dimension of interest of a layer.
Burns paragraph 102 discloses “                        
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    Trench pattern locations.” The trench pattern location function is a layer critical dimension model based on the substrate trench information.
Claim 1 further recites “applying a first calibration model algorithm to the critical dimension model to calibrate the critical dimension model over a first spatial area defined by a first radius.” Burns paragraph 97 discloses equation 1:
                
                    h
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            h
                        
                        
                            0
                        
                    
                    +
                    
                        ∑
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            p
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            *
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    
                
            
This equation is a first calibration model applied to the critical dimension model of                         
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    .
Burns paragraph 104 defines the proximity function as including “                        
                            σ
                            =
                        
                    search radius.” This search radius is a first radius.
Claim 1 further recites “and applying a second calibration model algorithm to the critical dimension model to calibrate the critical dimension model over a second spatial area defined by a second radius, which is greater than the first radius.” Burns paragraphs 106-107 disclose:
… A calculation distance from each grid point is set as input. This allows calculations to take into account trench placements within that radius.
[0107] Typically, this should be set greater than                         
                            σ
                        
                    . In practice,                         
                            3
                            σ
                        
                     is a good choice. … Equation 1 is applied to each individual grid point, using surrounding grid point values with the calculation radius, resulting in a film thickness value at each x, y grid point.
The calculation distance                         
                            3
                            σ
                        
                     is larger than the search radius                         
                            σ
                        
                    . This calculation distance                         
                            3
                            σ
                        
                     is a second radius which is greater than the first radius                         
                            σ
                        
                    .
Applying equation 1 to each individual grid point using the surrounding values to produce a film thickness value at each grid point is applying this second calibration to the calibrated model of the first calibration model.
Claim 2 further recites “2. The method of claim 1, wherein the substrate patterning information includes one or more feature dimensions and/or feature shapes of one or more features formed on or within the patterned substrate.” Burns paragraph 96 discloses “The design data file is converted to a ‘normalized’ file format (e.g., text file) with trench locations on a chosen input grid.” 
Claim 3 further recites “3. The method of claim 2, wherein the substrate patterning information further includes a pattern density surrounding the one or more features formed on or within the patterned substrate.” Burns paragraph 96 discloses “The design data file is converted to a ‘normalized’ file format (e.g., text file) with trench locations on a chosen input grid.” The trench location information is respective substrate patterning formation. The set of trench locations defines a respective density of trenches.
Burns claim 6 states “wherein the model of film thickness comprises an estimated film thickness based, at least in part, on a blanket film thickness, a localized pattern height, a localized pattern width, and surrounding density of features within the patterned substrate.” Surrounding density of features is a pattern density surrounding one or more features.
Claim 4 further recites “4. The method of claim 3, wherein the one or more feature dimensions and/or feature shapes of the one or more features vary across the patterned substrate, and wherein variances in the one or more feature dimensions and/or feature shapes result in layer critical dimension differences across the patterned substrate.” Burns paragraph 92 discloses “At 840, the computer system applies the pattern density models to obtain the best-fit parameters.” Burns claim 5 discloses “the topography map comprises features varying by height, width, and distance between the features.” Varying dimensions of features of the topography map is the features varying across the substrate. Different heights, widths, or distances are variances of feature dimensions or feature shapes from respective dimension differences.
Claim 5 further recites “5. The method of claim 4, wherein the one or more feature dimensions and/or the feature shapes vary across the patterned substrate as a function of substrate radius (R), feature critical dimension (CD), pitch (p) between features and/or pattern density (PD) surrounding the one or more features.” Burns paragraph 102 discloses “                        
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    Trench pattern locations.” The trench pattern location given in                         
                            (
                            x
                            ,
                            y
                            )
                        
                     coordinates is identification of a respective radius location. A location given by cartesian coordinates is viewed as equivalent to a location given by radial coordinates.
pattern height, a localized pattern width, and a localized density of features within the patterned substrate.” A pattern height and width are respective critical dimensions. The local density of features is a pattern density surrounding one or more features.
Burns paragraph 80 discloses “variation in feature pitch.” 
Claim 6 further recites “6. The method of claim 1, wherein the critical dimension model is a layer thickness model and the layer critical dimension values are layer thickness measurement values.” Burns paragraph 95 discloses “trench thickness as a function of design input or constant, grid size.” Trench thickness is a layer thickness model of corresponding values.
Burns paragraph 89 discloses:
At 810, a computer system collects metrology values and locations and then the system collates design files (GDS) or mask files with trench patterns and surrounding patterns to provide relevant inputs. Examples of such input include feature design dimensions, GDS clips with surrounding pattern density, mask tone, and film thickness measurement values, metrology, trench patterns/pattern density, and mask tone.
Metrology of film thickness measurement values are layer thickness measurement values.
Claim 7 further recites “7. The method of claim 6, wherein said generating a layer thickness model comprises: generating a topography map of the patterned substrate based, at least in part, on the substrate patterning information, wherein the topography map includes an arrangement of one or more features formed on or within the patterned substrate; receiving the layer thickness measurement values, wherein the layer thickness measurement values include a plurality of layer thickness data points that correspond to the one or more features formed on or within the patterned substrate; and generating the layer thickness model based, at least in part, on the topography map and the plurality of layer thickness data points.” Burns paragraph 95 discloses “trench thickness as a function of design input or constant, grid size.” Trench thickness is a layer thickness model of corresponding values.
Burns paragraph 89 discloses:
At 810, a computer system collects metrology values and locations and then the system collates design files (GDS) or mask files with trench patterns and surrounding patterns to provide relevant inputs. Examples of such input include feature design dimensions, GDS film thickness measurement values, metrology, trench patterns/pattern density, and mask tone.
The input metrology values and locations correspond with the claimed topography map and layer thickness data points. The trenches are features.
Claim 8 further recites “8. The method of claim 7, wherein the topography map further includes a pattern density surrounding the one or more features.” Burns paragraph 89 discloses:
At 810, a computer system collects metrology values and locations and then the system collates design files (GDS) or mask files with trench patterns and surrounding patterns to provide relevant inputs. Examples of such input include feature design dimensions, GDS clips with surrounding pattern density, mask tone, and film thickness measurement values, metrology, trench patterns/pattern density, and mask tone.
Surrounding pattern density is a surrounding pattern density of one or more features.
Claim 9 further recites “9. The method of claim 6, wherein the first calibration model algorithm.” Burns paragraph 97 discloses equation 1:
                
                    h
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            h
                        
                        
                            0
                        
                    
                    +
                    
                        ∑
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            p
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            *
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    
                
            
This equation is a first calibration model applied to the critical dimension model of                         
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    .
Claim 9 further recites “comprises a mathematical representation of the layer thickness at each location in a user defined grid.” Burns paragraph 98 defines “                        
                            h
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                        
                    film z height at given x, y location.” The film height is a layer thickness at the respective x,y location. Burns paragraph 90 discloses “a user defined grid (e.g., locations of trenches).”
Claim 9 further recites “and wherein said applying the first calibration model algorithm comprises summing a constant multiplied with a selectable proximity function.” Burns equation 1 contains “                        
                            
                                ∑
                                
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    p
                                    
                                        
                                            x
                                            ,
                                            y
                                        
                                    
                                    *
                                    T
                                    r
                                    (
                                    x
                                    ,
                                    y
                                    )
                                
                            
                        
                    ”. Burns paragraph 100 discloses “                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            =
                        
                    constant.” Burns paragraph 101 discloses “                        
                            p
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                        
                    selectable proximity function.”
Claim 9 further recites “and locations of features within the user defined grid across the first radius.” Burns paragraph 102 discloses “                        
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    Trench pattern locations.” Trenches are features and trench pattern locations are locations of features within the grid. Burns paragraph 90 discloses “a user defined grid (e.g., locations of trenches).”
Burns paragraph 104 defines the proximity function as including “                        
                            σ
                            =
                        
                    search radius.” This search radius is a first radius.
and adding a blanket layer thickness to a sum created by the summing.” Burns paragraph 99 discloses “                        
                            
                                
                                    h
                                
                                
                                    0
                                
                            
                            =
                        
                    constant, representing blanket film thickness with no topography.” The blanket film thickness is a blanket layer thickness.
Claim 10 further recites “10. The method of claim 6, wherein said applying the first calibration model algorithm generates a first calibrated layer thickness model that accounts for feature affects in a prediction of layer thickness.” Burns paragraph 97 discloses equation 1:
                
                    h
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            h
                        
                        
                            0
                        
                    
                    +
                    
                        ∑
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            p
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            *
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    
                
            
This equation is a prediction of the layer thickness h(x,y). The equation includes “                        
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    Trench pattern locations.” Therefore the equation ‘accounts for’ the feature effects of said trench pattern.
Claim 11 further recites “11. The method of claim 6, wherein said applying the second calibration model algorithm generates a second calibrated layer thickness model that accounts for surrounding pattern density affects in a prediction of layer thickness.” Burns paragraphs 106-107 disclose:
… A calculation distance from each grid point is set as input. This allows calculations to take into account trench placements within that radius.
[0107] Typically, this should be set greater than                         
                            σ
                        
                    . In practice,                         
                            3
                            σ
                        
                     is a good choice. … Equation 1 is applied to each individual grid point, using surrounding grid point values with the calculation radius, resulting in a film thickness value at each x, y grid point.
The calculation distance                         
                            3
                            σ
                        
                     is larger than the search radius                         
                            σ
                        
                    . This calculation distance                         
                            3
                            σ
                        
                     is a second radius which is greater than the first radius                         
                            σ
                        
                    .
Taking into account within the calculation distance is ‘accounting for’ the surrounding pattern density effects.
Claim 14 further recites “14. The method of claim 6, further comprising determining if there are additional spatial areas of the layer thickness model that require calibration.” Burns paragraph 110 discloses “the system determines if any film thickness or overall deviation in film thickness is beyond desired ranges.” Determining a thickness or deviation is beyond a desired range is determining there is a spatial area that requires calibration.
Claim 17 further recites “17. The method of claim 6, further comprising: obtaining inputs including design data and one or more calibrated layer thickness models; and converting the design data to a normalized format with locations specified on a user defined grid.” Burns paragraphs 95-96 discloses:
At 910, a computer system obtains various inputs, such as design data, appropriate tone (positive/negative) of design topography, trench thickness as a function of design input or constant, grid size, and the calibrated film thickness model.
At 912, the computer model converts the file of design data from one format to another. The topography design data is typically file format specifically associated with such data. Examples of such file formats include GDS, Oasis, etc. The design data file is converted to a "normalized" file format (e.g., text file) with trench locations on a chosen input grid.
Claim 18 further recites “18. The method of claim 17, further comprising applying the one or more calibrated layer thickness models to the converted design data to generate output representing the layer thickness of the layer deposited onto the patterned substrate at each location on the user defined grid.” Burns paragraph 107 discloses “Equation 1 is applied to each individual grid point, using surrounding grid point values with the calculation radius, resulting in a film thickness value at each x, y grid point.”
Claim 19 further recites “19. The method of claim 18, wherein said applying the one or more calibrated layer thickness models comprises: applying a first calibrated layer thickness model generated by said applying the first calibration model algorithm to the layer thickness model over the first spatial area; wherein the first calibrated layer thickness model accounts for feature affects in the output representing the layer thickness.” Burns paragraph 97 discloses equation 1:
                
                    h
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            h
                        
                        
                            0
                        
                    
                    +
                    
                        ∑
                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            p
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            *
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    
                
            
This equation is a first calibration model applied to the critical dimension model of                         
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                    . Burns paragraph 104 defines the proximity function as including “                        
                            σ
                            =
                        
                    search radius.” The coordinates and search radius indicate a respective spatial area. This search radius is a first radius. Including the trench locations                         
                            T
                            r
                            (
                            x
                            ,
                            y
                            )
                        
                     in the equation is accounting for respective trench feature effects.
Burns paragraph 98 defines “                        
                            h
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                        
                    film z height at given x, y location.” The film height is a representation of layer thickness.
Claim 20 further recites “20. The method of claim 18, wherein said applying the one or more calibrated layer thickness models comprises: applying a second calibrated layer thickness model generated by said applying the second calibration model algorithm to the layer thickness model over the second spatial area; wherein the second calibrated layer thickness model accounts for surrounding pattern density affects in the output representing the layer thickness.” Burns paragraphs 106-107 disclose:
… A calculation distance from each grid point is set as input. This allows calculations to take into account trench placements within that radius.
[0107] Typically, this should be set greater than                         
                            σ
                        
                    . In practice,                         
                            3
                            σ
                        
                     is a good choice. … Equation 1 is applied to each individual grid point, using surrounding grid point values with the calculation radius, resulting in a film thickness value at each x, y grid point.
The calculation distance                         
                            3
                            σ
                        
                     is larger than the search radius                         
                            σ
                        
                    . This calculation distance                         
                            3
                            σ
                        
                     is a second radius which is greater than the first radius                         
                            σ
                        
                    . The grid point location and calculation distance                         
                            3
                            σ
                        
                     is a spatial area.
Taking into account within the calculation distance is ‘accounting for’ the surrounding pattern density effects.
Claim 21 further recites “21. The method of claim 18, wherein said applying the one or more calibrated layer thickness models comprises: applying one or more additional calibrated layer thickness models generated by applying one or more additional calibration model algorithms to the layer thickness model over one or more additional spatial areas; wherein the one or more additional calibrated layer thickness models account for surrounding pattern density affects in the output representing the layer thickness.” See Examiner’s interpretation of “additional” in the §112(b) rejection above.
Here, for purposes of compact prosecution the Examiner is interpreting a second calibration model as an additional calibration model because it is ‘additional’ to the first.
Burns paragraphs 106-107 disclose:
… A calculation distance from each grid point is set as input. This allows calculations to take into account trench placements within that radius.
[0107] Typically, this should be set greater than                         
                            σ
                        
                    . In practice,                         
                            3
                            σ
                        
                     is a good choice. … Equation 1 is applied to each individual grid point, using surrounding grid point values with the calculation radius, resulting in a film thickness value at each x, y grid point.
The calculation distance                         
                            3
                            σ
                        
                     is larger than the search radius                         
                            σ
                        
                    . This calculation distance                         
                            3
                            σ
                        
                     is a second radius which is greater than the first radius                         
                            σ
                        
                    . The grid point location and calculation distance                         
                            3
                            σ
                        
                     is a spatial area.
.
Allowable Subject Matter
Claims 12, 13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 and under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US 2018/0096905 A1 Burns, et al. [herein “Burns”] paragraphs 97-107 teach a calibration equation of a trench pattern with a search radius and calculation radius taking into account a pattern density.
Peurrung, L, & Graves, D. “Spin Coating Over Topography” IEEE Transactions on Semiconductor Manufacturing, vol. 6, no. 1, pp. 72-76 (1993) [herein “Peurrung”] page 73 left column teaches equations of flow relating a predicted thickness h(x,y) to substrate geometry s(x,y) and other process parameters.
Kim, Y., et al. “Prediction of Resist Non-Uniformity Caused by Underlying Pattern Density and Topology” IEEE Digest of Papers Microprocesses & Nanotechnology 2000, Int'l Conf. Microprocesses & Nanotechnology (2000) [herein “Kim”] section 4 “conclusion” teaches “The change of critical dimension with surrounding topology and pattern density is simulated for the non-uniform resist thickness. Kim section 1 last paragraph teaches “Peurrung and Graves [4] to represent the ratio of centrifugal force to surface tension force during spin coating. Here, […], are density, surface tension of the fluid, rotation speed, radius of position of the feature on the wafer, feature width, and liquid resist film thickness, respectively.”
Kim, Y., et al. “CHAMPS (CHemicAl-Mechanical Planarization Simulator)” IEEE Int'l Conf. on Simulation Semiconductor Processes & Devices (2000) [herein “CHAMPS”] page 125 section II(C) teaches a model calibration procedure for defining a model parameter sensitivity. CHAMPS fails to teach a linear or exponential bias function.
US patent 4,600,597 White, et al. [herein “White”] column 5 teaches a mathematical model of a series of lines to define a contour of a coating topography. White column 5 further teaches a spatial to 

Regarding claims 12 and 13:
None of the references taken either alone or in combination with the prior art of record disclose “wherein the second calibration model algorithm comprises a [linear/exponential] bias model that derives a pattern density correction factor” in combination with the remaining elements and features of the claimed invention.
Regarding claims 15 and 16:
Burns paragraphs 110-119 teach iterating repeated applications of the planarization prediction (130) with suggested remedial actions; but the repeated calibrated prediction modeling is with the same radii as the planarization prediction (130) uses the same two radius of search and calculation. Burns fails to teach an additional spatial area defined by a next largest radius.
None of the references taken either alone or in combination with the prior art of record disclose “applying an additional calibration model algorithm to the layer thickness model to calibrate the layer thickness model over an additional spatial area defined by a next largest radius” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7174520 B2 White; David et al.
teaches
Characterization and Verification for Integrated Circuit Designs


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        26 March 2022